—Judgment unanimously affirmed. Memorandum: As part of his plea bargain, defendant made a voluntary, knowing and intelligent waiver of his right to appeal (see, People v Moissett, 76 NY2d 909; People v Derby, 168 AD2d 969, lv denied 77 NY2d 905). Defendant has raised no "categories of claims” that survive such waiver (People v Callahan, 80 NY2d 273, 285). Even were we to review the merits, we would affirm. In light of the circumstances, defendant’s sentence of one year was neither harsh nor excessive. (Appeal from Judgment of Erie County Court, D’Amico, J.—Attempted Criminal Sale Controlled Substance, 3rd Degree.) Present—Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.